 1   JOHN L. BURRIS, ESQ., SBN 69888
     BEN NISENBAUM, ESQ., SBN 222173
 2   JAMES COOK, ESQ., SBN 300212
 3   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
 4   7677 Oakport Street, Suite 1120 Oakland, CA 94621
     Telephone: (510) 839-5200
 5   Facsimile: (510) 839-3882
 6   Email: John.Burris@johnburrislaw.com
     Email: Ben.Nisenbaum@johnburrislaw.com
 7   Email: James.Cook@johnburrislaw.com
 8
     Attorneys for Plaintiffs
 9
10
                                      UNITED STATES DISTRICT COURT
11
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
12
13
     SHAWNA BROWN, individually and as                       Case No. 2-13-CV-01007-KJM-KJN
14   successor-in-interest for Decedent LUTHER
     BROWN; A.B., a minor, by and through her               PETITION APPOINTING GUARDIAN AD
15                                                          LITEM AND APPROVING MINOR’S
     guardian ad litem, SHAWNA BROWN; D.P., a               COMPROMISE FOR MINOR PLAINTIFFS
16   minor, by and through her guardian ad litem,           D.A.P. AND D.J.P. AND ORDER
     RITA ALMENDAREZ; A.B., a minor, by and
17   through her guardian ad litem, RITA                    No hearing date set
     ALMENDAREZ; D.P., a minor, by and through              Hon. Kendall J. Newman
18   his guardian ad litem, RITA ALMENDAREZ;                United States Magistrate Judge
19   S.S.J., a minor, by and through her guardian ad
     litem, GAYLE JOHNSON; and QUEEN E.
20   BROWN, individually.
21                              Plaintiffs,
22          v.

23   CITY OF STOCKTON, a municipal corporation;
     WESLEY GRINDER, individually; RYAN
24
     TAIRIOL individually; LOREEN GAMBOA,
25   individually; ‘FNU’ SCOTT, individually; and
     DOES 1-50, inclusive, individually,
26
27            Defendants.
28


     Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise         1
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1   Petitioner RITA ALMENDAREZ respectfully represents:
 2             1.    Petitioner RITA ALMENDAREZ is the natural mother of Minor Plaintiffs D.A.P. and
 3   D.J.P. Minor Plaintiff D.A.P. was born in 2004 and is presently fifteen years old. Minor Plaintiff
 4   D.J.P. was born in 2006 and is presently thirteen years old. Former Minor Plaintiff A.B. is now an
 5   adult.
 6             2.    Minor Plaintiffs D.A.P. and D.J.P. have Fourteenth Amendment substantive due
 7   process causes of action for interference with familial relationship are co-successors-in-interest on the
 8   Fourth Amendment claim. Due to the CITY’s bankruptcy, there are not state law claims. All
 9   Plaintiffs have the same Fourteenth Amendment claim, while Plaintiffs SHAWNA BROWN
10   (Decedent’s wife) and all Minor Plaintiffs have claims under the Fourth Amendment as co-
11   successors-in-interest to Decedent.
12             3.    Plaintiffs’ causes of action arise out an incident that occurred on April 6, 2012, in
13   which Decedent LUTHER BROWN died after being shot numerous times by Defendants GRINDER
14   and TAIRIOL.
15             4.    No previous petition for appointment of Guardian Ad Litem has been filed in this
16   matter.
17             5.    Petitioner is willing to serve as the minors’ Guardian Ad Litem. Petitioner is fully
18   competent to understand and protect the rights of the minor and has no interest adverse to that of the
19   minor.
20             6.    Petitioner requests that she be appointed Guardian Ad Litem for her daughter and her
21   son, as denoted above, to prosecute the above-described causes of action on behalf of her daughter
22   and her son, as denoted above, and for such other relief as the Court may deem just and proper.
23             7.    The parties in this case have reached settlement in this matter. The total settlement of
24   the case is in the amount of $550,000.00, including all costs and attorneys’ fees. The parties have
25   agreed on apportionment of the settlement. Of the total gross settlement amount, Minor Plaintiffs
26   D.A.P. and D.J.P.s’ gross settlements shall be $71,500.00 (13% of the total settlement).
27
28


     Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise                           2
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1                   a.      Attorney fees for Minor Plaintiffs D.A.P. and D.J.P. shall be at 25% of their
 2          total gross recovery, in the amount of $17,875.00, pursuant to the contingency fee agreement
 3          in this case.
 4                  b.       Proportionate with Minor Plaintiffs D.A.P. and D.J.P.s’ share of the
 5          $550,000.00 recovery, Minor Plaintiffs shall bear 13% of the total $13,280.17 in litigation
 6          costs incurred by their counsel in this action: $1,726.42 each.
 7                  c.       Minor Plaintiffs D.A.P. and D.J.P.s’ net settlements are in the amount of
 8          $51,898.58.
 9                  d.       Of Minor Plaintiff D.A.P. and D.J.P.s’ net settlements, $10,000.00 shall be
10          place in an FDIC insured court-blocked account, with distributions made by Court order, and
11          as follows: on each of Minor Plaintiffs D.A.P. and D.J.P.s’ birthdays until they reach age 17
12          (in 2021 for D.A.P. and in 2023 for D.J.P.), Minor Plaintiffs shall receive disbursement from
13          the court-blocked account in the amount of $500. All funds remaining in this FDIC insured
14          court-blocked account, if any, shall be made available to Minor Plaintiff on their 18th
15          birthdays (in 2022 for D.A.P. and in 2024 for D.J.P).
16                  e.       The remainder of Minor Plaintiffs D.A.P. and D.J.P.s’ net settlements shall be
17          placed in the structured settlement lump sum plans set forth in attached exhibit A, with two
18          guaranteed lump sum payments as follows: for D.A.P., $25,000.00 paid on his birthday in
19          2029 and $32,494.62 payable on his birthday in 2034. for D.J.P., $25,000.00 paid on his
20          birthday in 2031 and $35,945.16 payable on his birthday in 2036.
21          9.       This petition was prepared by the Law Offices of John L. Burris, the lead counsel
22   representing plaintiff in this action. Benjamin Nisenbaum, Esq. and James Cook, Esq. of the Law
23   Offices of John L. Burris also represents plaintiff and is in agreement with the terms of this Petition.
24   John L. Burris, Esq., Benjamin Nisenbaum, Esq., James Cook, Esq. hereby represent to the Court that
25   they became involved in this case at the request of plaintiffs, and have not received, and do not
26   expect to receive any compensation for their services in connection with this action from any person
27   other than the parties whom they represent in this action.
28


     Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise                           3
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1            10.      Petitioner and her counsel have made a careful and diligent inquiry and investigation
 2   to ascertain the facts relating to the subject incidents, the responsibility therefore, and the nature and
 3   extent of injury to the Minor Plaintiffs, and fully understand that if the compromise herein proposed
 4   is approved by the Court and is consummated, said Minor Plaintiffs will be forever barred and
 5   prevented from seeking any further recovery of compensation as against all Defendants in this action,
 6   even if said minor’s losses and injuries might in the future prove to be more serious than they are now
 7   thought to be.
 8      11.           Petitioner recommends this compromise settlement to the Court as being fair,
 9   reasonable, and in the best interests of said Minor Plaintiffs.
10
11                    I declare under penalty of perjury that the foregoing is true and correct.
12
13   Dated: July 16, 2019                                    /s/ Benjamin Nisenbaum
                                                             Ben Nisenbaum
14
                                                             Attorney for Plaintiffs
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise                             4
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1                                                     ORDER
 2           Plaintiffs’ Petition to appoint RITA ALMENDAREZ as the guardian ad litem of her daughter,
 3   Minor D.A.P. and her son, Minor D.J.P., in the instant matter is hereby granted.
 4
             The Court hereby approves the minor’s compromise according to the terms set forth in the
 5
     instant petition to approve the minor’s compromise.
 6
 7           IT IS SO ORDERED.

 8
 9
     Dated: July 26, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise                   5
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
